        Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 1 of 8. PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DALLAS L. SCOTT,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 1:21-cv-00639
 ACTION REVENUE RECOVERY, L.L.C.,

            Defendant.                               DEMAND FOR JURY TRIAL


                                          COMPLAINT

       NOW COMES Plaintiff, DALLAS L. SCOTT (“Plaintiff”), by and through his attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of ACTION REVENUE

RECOVERY, L.L.C. (“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Northern District of Ohio and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Ohio.




                                                 1
           Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 2 of 8. PageID #: 2




                                                  PARTIES

           4.       Plaintiff is a consumer over 18-years-of-age currently residing in Cuyahoga

County, Ohio, which is located within the Northern District of Ohio.

           5.       Defendant “is a fast-growing, national collection headquartered in Monroe,

Louisiana with clients across the United States. 1 Defendant is organized under the laws of the state

of Louisiana, with its principal place of business located at 910 Bres Avenue, Monroe, Louisiana

71201. Defendant regularly collects upon consumers located within the state of Ohio.

           6.       Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

           7.       The instant action arises out of Defendant’s attempts to collect upon outstanding

medical bills (“subject debt”) that Plaintiff allegedly incurred with Radiology Services, PA, Fort

Smith, AR (“Radiology Services”).

           8.       Upon information and belief, after Plaintiff’s purported default with Radiology

Services, the subject debt was eventually transferred to Defendant for collection purposes.

           9.       In early 2021, Plaintiff was looking to improve his credit, so he accessed his credit

report through Experian, and discovered an entry bearing Defendant’s name, reporting the subject

debt in an active collection status, as follows:




1
    https://actionrevenue.com/


                                                      2
Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 3 of 8. PageID #: 3
        Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 4 of 8. PageID #: 4




        14.     Defendant’s online portal required Plaintiff to accept the convenience fee in order

to remit payment, and Defendant did not provide any payment method that did not include a

convenience fee.

        15.     Defendant gave the false impression that it could charge the convenience fee, when

in fact, any such fee is impermissible pursuant to any underlying contract between Plaintiff and

the original creditor, or as a matter of law.

        16.     The inclusion of an excessive convenience fee on the online portal created a false,

deceptive and misleading representation as to the actual amount owed.

        17.     After a reasonable time to conduct discovery, Plaintiff believes he can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

        18.     Defendant’s conduct was misleading to Plaintiff, and is similarly misleading and

confusing to the unsophisticated consumer, as it inappropriately asserts that Defendant is entitled

to collect the impermissible convenience fee.

        19.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect the subject debt from him using abusive, deceptive and unlawful

means, and ultimately cause him unwarranted financial harm.

        20.     Plaintiff has further suffered a violation of his state and federally protected interests,

as Defendant’s conduct has created an appreciable risk of harm to him.

        21.     Due to Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.




                                                    4
           Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 5 of 8. PageID #: 5




           22.      Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

           23.      Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth

herein.

           24.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

           25.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

           26.      Defendant is engaged in the business of regularly collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

collection is the primary purpose of its business. Defendant identifies itself as a debt collector,

and has also been a member of the Association of Credit and Collection Professionals (“ACA”)

since 2004. 3

           27.      The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

                    a.      Violations of the FDCPA § 1692e

           28.      The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”



3
    http://www.acainternational.org/search#memberdirectory


                                                        5
        Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 6 of 8. PageID #: 6




        29.     In addition, this section enumerates specific violations, such as:

                “The false representation of – the character, amount, or legal status of
                any debt.” 15 U.S.C. § 1692e(2)(A);

                “The use of any false representation or deceptive means to collect or
                attempt to collect any debt or to obtain information concerning a
                consumer.” 15 U.S.C. §1692e(10).

        30.     Defendant violated §§ 1692e, e(2)(A), e(10) by deceptively attempting to collect

the subject debt through its representation that Plaintiff would be charged a convenience fee. Such

a fee is not authorized by any agreement between Plaintiff and the original creditor, nor is it

authorized as a matter of law or otherwise. Therefore, Defendant’s attempt to collect upon these

fees without any further explanation of what that balance or rate represented, was a false and

deceptive attempt to collect upon the subject debt.

        31.     Defendant was not entitled to collect the convenience fee from Plaintiff in

connection with the subject debt, ultimately attempting to induce a greater payment from Plaintiff

than it is otherwise entitled to collect.

        32.     Defendant knows that its representations to consumers concerning the fees being

collected, and the consumer’s rights under the FDCPA, cannot be false, deceptive and/or

misleading.

        33.     Defendant further violated §1692e through its deceptive and misleading portal.

Given the fact that Defendant included a convenience fee for the only payment option, it is clear

that any payment submitted through Defendant’s website would go directly to Defendant.

Ultimately, Defendant included these convenience fees in an effort to collect an amount above and

beyond what was expressly authorized by the underlying agreement between Plaintiff and the

original creditors.

                b.      Violations of the FDCPA § 1692f


                                                  6
        Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 7 of 8. PageID #: 7




        34.    The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

        35.    Moreover, under §1692f(1), a debt collector is prohibited from collecting “any

amount (including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or permitted by

law.”

        36.    Defendant violated §§ 1692f and f(1) when it attempted to collect the convenience

fees, despite the fact that said fees was not expressly authorized by the agreement creating the

subject debt, nor authorized by law.

        37.    As set forth herein, Plaintiff has been harmed and has suffered damage as a result

of Defendant’s unlawful collection practices.

   WHEREFORE, Plaintiff, DALLAS L. SCOTT, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 22nd day of March, 2021.                 Respectfully Submitted,

                                                    /s/ Taxiarchis Hatzidimitriadis
                                                    Taxiarchis Hatzidimitriadis #6319225
                                                    CONSUMER LAW PARTNERS, LLC


                                                7
Case: 1:21-cv-00639-PAG Doc #: 1 Filed: 03/22/21 8 of 8. PageID #: 8




                                     333 N. Michigan Ave., Suite 1300
                                     Chicago, Illinois 60601
                                     (267) 422-1000 (phone)
                                     (267) 422-2000 (fax)
                                     teddy@consumerlawpartners.com

                                     Attorneys for Plaintiff, Dallas L. Scott




                                 8
